DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claims 1-6, 9-15, 18-25 and 28 are pending.
Claims 9-15, 18-25 and 28 are under examination.
Claims 1-6 are withdrawn.
Claims 18 and 28 are objected to.
Prosecution on the merits of this application is reopened as claims 9-15 and 19-25 are considered unpatentable for the reasons indicated below: see below 35 U.S.C. 112, 2nd paragraph. 
An amendment to amend claims 9 and 19 as suggested below and cancellation of withdrawn claims 1-6 will place this case in condition for allowance.

Claim Objections
Claims 18 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
These claims recite the mucolytic agent N-acetylcysteine, and therefore not rejected for being indefinite with regard to indefinite formula Ia as the mucolytic agent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 and 19-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent Claims 9 and 19 recite a structure of formula (Ia) and recite that L5 is selected from, inter alia, CR5R6, N(R7)CO, and NR8.  
	However, R5, R6, R7, and R8 recited in Claims 9 and 19 are not defined in the claims, as the claims currently only define L5, Y1, X, R1, R10 and t. Accordingly, one of ordinary skill in the art could not define the scope of claims 9-15 and 19-25 because a definition of R5, R6, R7, and R8 is missing from claims 9 and 19.
	An amendment of claims 9 and 19, to insert R5, R6, R7, and R8  between variables R1 and R10 will overcome this rejection.

Conclusion
In summary, no claims are allowed.  



Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/WILLIAM Y LEE/Examiner, Art Unit 1629                                                                                                                                                                                                        
/James D. Anderson/Primary Examiner, Art Unit 1629